Citation Nr: 0916043	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-31 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1987 to 
December 1989 and Active Duty for Training (ACDUTRA) from May 
18, 1991 to May 31, 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.


FINDING OF FACT

The appellant's current schizophrenia, paranoid type, is not 
shown to have been present in service, or for many years 
thereafter, nor is it shown to be the result of any incident 
occurring during his military service.


CONCLUSION OF LAW

The appellant's schizophrenia, paranoid type, was not 
incurred in or aggravated by his military service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 
101(24), 106, 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's July 2006 letter advised the appellant of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The RO did not provide the appellant with an examination.  
Such development is only necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the appellant suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the inservice event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In this case, the appellant contends that his current 
schizophrenia, paranoid type, first manifested during his 
active duty service as an imagined skin disorder that caused 
itching.  In May 1988, the appellant presented with itching 
in and around his groin area.  Objective findings included 
two or three small bumps and mild inflammation.  The 
assessment was scabies or bed bugs.  In June 1988, the 
appellant again presented with itching in and around the 
groin area.  The assessment was dermatitis with slight 
reddening, but no defined borders.  Both the May 1998 and 
June 1998 treatment reports include clinical findings of a 
skin disorder.  Moreover, neither report includes a 
psychological component in the ultimate assessment of the 
appellant's condition.  The remainder of the appellant's 
service treatment records is silent for complaints of or 
treatment for itchiness, a psychiatric disorder, or symptoms 
of a psychiatric disorder.  Further, the appellant 
specifically denied nervous trouble of any sort and excessive 
worry during his October 1989 separation examination.  Thus, 
while the appellant contends that his current schizophrenia, 
paranoid type, first manifested as an imagined skin disorder, 
his service treatment records only include diagnosed skin 
disorders based on clinical findings.  As such, a VA 
examination is not warranted as there is no evidence that the 
appellant experienced an inservice event, injury, or disease 
associated with his current schizophrenia, paranoid type.  
See McLendon, 20 Vet. App. at 83-86.

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 3.1(d) 
(2008).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

In order to establish basic eligibility for benefits based 
upon ACDUTRA, the appellant must first establish that he was 
disabled from a disease or injury incurred or aggravated in 
the line of duty.  See Laman v. West, 11 Vet. App. 80, 84-86 
(1998) (rev'd on other grounds, D'Amico v. West, 12 Vet. App. 
264 (1999)); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  Until "veteran" status is established for a period 
of ACDUTRA or a period of INACDUTRA, the presumption of 
soundness and the presumption of aggravation are not for 
application.  Id.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including psychoses, will be presumed if they are manifest to 
a compensable degree within the year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical evidence, or in some 
cases lay evidence, of inservice incurrence or aggravation of 
a disease or injury; and (3) medical evidence of a nexus 
between an inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Historically, the appellant served on active duty service 
from December 1987 to December 1989, with one period of 
ACDUTRA from May 18, 1991 to May 31, 1991.  Herein, the 
appellant is seeking service connection for schizophrenia, 
paranoid type.

A review of the appellant's active service treatment records 
did not reveal complaints of or treatment for schizophrenia, 
paranoid type, or any other psychiatric disorder or symptom.  
In his June 2006 statement in support of his claim, the 
appellant asserted that his current schizophrenia, paranoid 
type, first manifested as an imagined skin disorder.  As 
noted above, the appellant's active service treatment records 
demonstrated treatment for actual skin disorders in May 1988 
and June 1988.  Diagnoses of scabies or bed bugs and 
dermatitis were based on clinical findings.  These diagnoses 
did not include a psychiatric component, nor was the 
appellant referred for a psychiatric consultation on either 
occasion.

A review of the appellant's USNR records did not reveal 
complaints of or treatment for schizophrenia, paranoid type, 
or any other psychiatric disorder or symptom.

Treatment reports from the Huntington Mental Health Group, 
dated from October 1994 to October 1996, demonstrated ongoing 
treatment for various diagnosed psychiatric disorders.  
Reference was made to the appellant receiving treatment from 
a psychologist in October 1993 for temper tantrums and job 
stress.  

Progress reports from Jackson Memorial Hospital, dated from 
January 1997 to June 2001; private treatment reports, dated 
from March 2002 to August 2002; and VA treatment reports, 
dated from October 2003 to May 2006, demonstrated regular 
assessments of the appellant's then current psychiatric 
symptoms.  Among the reports are a variety of diagnoses of 
psychiatric disorders, including schizoaffective disorder.  
The most recent treatment report in May 2006, includes a 
diagnosis of schizophrenia, paranoid type.  None of these 
reports, however, include an opinion relating the appellant's 
current schizophrenia, paranoid type, to either his active 
service or period of ACDUTRA.

In June 2006, the appellant submitted a statement in support 
of his claim wherein he contended that his current 
schizophrenia, paranoid type started during his active duty 
service.  As noted above, the appellant claimed that his 
schizophrenia, paranoid type, first manifested as delusions 
of a skin disorder.  The appellant also attributed his 
current schizophrenia, paranoid type, to witnessing the death 
of a fellow serviceman, being physically abused by a drill 
instructor, and worrying about radiation from "special" 
weapons that were on the ship he served aboard.  The 
appellant also stated that, within one year of his discharge 
from active duty service, he lost 2 work-study jobs because 
of his rigid military bearing and lack of interpersonal 
skills, got into a physical altercation with a fellow 
classmate, and was involved in an automobile accident because 
of "road rage."  However, the medical of evidence of record 
does not relate the appellant's current schizophrenia, 
paranoid type, to these incidents.

After reviewing the appellant's claims folder, the Board 
finds that the record is without sufficient competent 
evidence supportive of a finding that his schizophrenia, 
paranoid type, became manifest or otherwise originated during 
his active duty service or to a compensable degree within one 
year after his discharge.  Moreover, the record is without 
sufficient competent evidence supportive of a finding that 
his schizophrenia, paranoid type, became manifest or 
otherwise originated during a period of ACDUTRA.  There are 
no findings of schizophrenia, paranoid type, in the 
appellant's active or reserve service treatment records and 
nothing to relate the appellant's current schizophrenia, 
paranoid type, to his active service or a period of ACDUTRA.  
Furthermore, the first evidence of the appellant having 
received mental health treatment occurs in October 1993, over 
3 years after his discharge from active duty service and over 
2 years after his only period of ACDUTRA.  38 C.F.R. 
§ 3.303(b).  Thus, the Board concludes that service 
connection is not warranted for schizophrenia, paranoid type.

In making this determination, the Board notes that the only 
evidence of record relating the appellant's current 
schizophrenia, paranoid type, to his military service is the 
appellant's own statements.  Such assertions are afforded no 
probative weight in the absence of evidence that the 
appellant has the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  
The appellant's statements can provide competent evidence 
about what he experienced.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  In this case, the appellant's statements 
are not competent medical evidence to establish a causal 
relationship between his current schizophrenia, paranoid 
type, and his active service or a period of ACDUTRA, nor are 
they competent medical evidence to establish a relationship 
between the events occurring within one year of his discharge 
and his current schizophrenia, paranoid type.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  In the absence of competent medical evidence that 
the appellant's current schizophrenia, paranoid type, is 
related to his active military service or was incurred during 
a period of ACDUTRA, the preponderance of the evidence is 
against the service connection claim herein.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for schizophrenia, paranoid type, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


